Case 1:20-cv-05441-KPF Document 57-1 Filed 07/29/20 Page 1 of 2




                 EXHIBIT “A”
       Case 1:20-cv-05441-KPF Document 57-1 Filed 07/29/20 Page 2 of 2   17
     K7SHUNIO

1    the 9th that there were discussions between plaintiffs or their

2    representatives and city representatives?

3              MR. DUNN:    I was not.

4              THE COURT:    Were you aware --

5              MR. DUNN:    No, I wasn't.

6              THE COURT:    OK.    That's fine.

7              Were you aware that there was a lawsuit contemplated?

8              MR. DUNN:    I was not.

9              THE COURT:    Do I understand correctly that you

10   received the access to the portal on the 13th of July?

11             MR. DUNN:    No, I received it on the 14th.

12             THE COURT:    OK.    I'm sorry.   Is it dated the 13th?

13             MR. DUNN:    Well, here's my understanding.       The

14   attachment to my clarification shows the email that I got on

15   the 14th.   As I understand the process --

16             THE COURT:    Yes.

17             MR. DUNN:    -- the CCRB may have uploaded the data on

18   the 13th, and it took a day to come through to me.

19             THE COURT:    I see.   But you received and viewed -- you

20   accessed the portal on the 14th of July?

21             MR. DUNN:    That's correct.

22             THE COURT:    All right.    Mr. Dunn, do you want to be

23   heard with respect to the arguments, by which I mean the

24   discussions I've been having with Mr. Coles this afternoon?

25             MR. DUNN:    Your Honor, I'll just say briefly, as you


                      SOUTHERN DISTRICT REPORTERS, P.C.



                                   (212) 805-0300
